 Case 1:18-cv-00996-JLK Document 33 Filed 10/31/19 USDC Colorado Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Civil Action No. 18-cv-00996-JLK

NORMAN DENARDO,

        Plaintiff,

v.

APRIA HEALTHCARE LLC,

        Defendant.



                          ORDER OF DISMISSAL WITH PREJUDICE



       THIS MATTER, having come before the Court on the Parties’ Stipulated Motion for

Dismissal with Prejudice (ECF No. 32), and the Court being fully advised in the premises,

       HEREBY GRANTS the Motion. All claims brought or that could have been brought by

Plaintiff NORMAN DENARDO against APRIA HEALTHCARE, LLC are hereby dismissed, with

prejudice, with each party being responsible for their respective costs and fees.

       Dated this 31ST day of October, 2019.

                                               BY THE COURT:



                                               JOHN L. KANE
                                               SENIOR U.S. DISTRICT JUDGE
